United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1017
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      * Appeal from the United States
                                       * District Court for the
     v.                                * Northern District of Iowa.
                                       *
Helena Michelle Matlock, also known * [UNPUBLISHED]
as Marteka Matlock,                    *
                                       *
            Defendant - Appellant.     *
                                  ___________

                             Submitted: May 18, 2006
                                Filed: May 24, 2006
                                 ___________

Before BYE, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Helena Michelle Matlock appeals the sentence of ninety-seven months imposed
by the district court.1 We affirm.

       Matlock challenges her pre-Booker sentence on three grounds, the first of which
arises under United States v. Booker, 543 U.S. 220 (2005). Matlock did not raise a
constitutional objection to the application of the United States Sentencing Guidelines

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
before the district court. Accordingly, we review for plain error. United States v.
Light, 406 F.3d 995, 1000 (8th Cir. 2005). The district court stated its sentence
would have been identical if the Guidelines were found unconstitutional and it had
complete discretion to impose sentence. Because the district court properly
considered the factors under 18 U.S.C. § 3553(a) in arriving at its alternative sentence,
Matlock cannot show plain error. See United States v. Vinton, 429 F.3d 811, 819-20
(8th Cir. 2005) (concluding no plain error exists when the district court announces an
alternative, discretionary sentence higher than the sentence pronounced because the
defendant cannot establish he would have received a more lenient sentence under an
advisory Guideline regime).

       Matlock next challenges her sentence arguing the district court erred in
applying an obstruction of justice enhancement for her failure to appear at two
sentencing hearings and resisting arrest. Matlock’s argument, however, is
uncompelling. See United States v. Young, 315 F.3d 911, 913 (8th Cir. 2003)
(holding the willful failure to appear warrants the application of an obstruction of
justice enhancement under U.S.S.G. § 3C1.1(A)). To the extent Matlock argues the
district court must find the facts necessary to support the enhancement beyond a
reasonable doubt, this argument is foreclosed by our precedent. See United States v.
McKay, 431 F.3d 1085, 1094 (8th Cir. 2005).

       Matlock’s final argument is the district court erred in not applying a three-level
reduction for acceptance of responsibility by pleading guilty. We review the district
court’s decision to not apply a reduction for acceptance of responsibility for clear
error. United States v. Winters, 416 F.3d 856, 860 (8th Cir. 2005). It is a rare and
exceptional case when both an obstruction of justice enhancement and a reduction for
acceptance of responsibility are warranted. United States v. Perez, 270 F.3d 737, 739
(8th Cir. 2001). In determining when both are warranted, “[t]he district court should
consider the totality of the circumstances, including the nature of the appellee’s
obstructive conduct and the degree of [the defendant’s] acceptance of responsibility.”

                                          -2-
Id. (internal quotation omitted). The district court should also consider the timing of
the obstruction, its duration, whether the obstruction was stopped voluntarily or by
law enforcement officials, whether the defendant admitted and recanted or denied the
obstruction at sentencing, and the extent of the defendant’s cooperation with
investigating officials. United States v. Honken, 184 F.3d 961, 968 (8th Cir. 1999).

       The district court considered these factors and concluded the totality of the
circumstances, including Matlock’s failure to appear, and her eventual arrest for such
failure, resistance to that arrest, and denial of the obstructive nature of her conduct,
did not sufficiently warrant a reduction for acceptance of responsibility despite the
application of an enhancement for obstruction of justice. See United States v. Muro,
357 F.3d 743, 745 (8th Cir. 2004). This conclusion is not clearly erroneous.

      We therefore affirm the district court.
                      ______________________________




                                          -3-